The State




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                  Thursday, February 26, 2015

                                      No. 04-14-00041-CR

                                          Kyle Miller,
                                           Appellant

                                                v.

                                       The State of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR5502
                            Honorable Pat Priest, Judge Presiding


                                         ORDER
Appellant has filed a “Motion for Reconsideration in Granting Request for Oral Arguments,”
urging that we reconsider our decision to submit this appeal on briefs and instead have oral
argument. We DENY the motion.

         Appellant also requests an opportunity to file a supplemental brief. Appellant may file a
supplemental brief on or before March 30, 2015. No extensions will be granted. Any
supplemental brief filed by appellant may not raise additional issues or points of error, but must
only provide additional legal support for issues or points of error raised in appellant’s original
brief. If appellant files a supplemental brief, appellee may file a response twenty days after the
date appellant’s supplemental brief is filed.


                                             PER CURIAM


ATTEST TO: ___________________________________
           Keith E. Hottle,
           Clerk of Court